OMB APPROVAL OMB Number:3235-0582 Expires:January 31, 2015 Estimated average burden hours per response7.2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 West Michigan Street, Milwaukee, WI (Address of principal executive offices) (Zip code) Constance Dye Shannon 803 West Michigan Street, Milwaukee, WI 53233 (Name and address of agent for service) Registrant's telephone number, including area code:(414) 299-2295 Date of fiscal year end:March 31 Date of reporting period: July 1, 2012 - June 30, 2013 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. Vote Summary THE J. M. SMUCKER COMPANY Security Meeting Type Annual Ticker Symbol SJM Meeting Date 15-Aug-2012 ISIN US8326964058 Agenda 933665436 - Management Record Date 18-Jun-2012 Holding Recon Date 18-Jun-2012 City / Country / United States Vote Deadline Date 14-Aug-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: PAUL J. DOLAN Management For For 1B. ELECTION OF DIRECTOR: NANCY LOPEZ KNIGHT Management For For 1C. ELECTION OF DIRECTOR: GARY A. OATEY Management For For 1D. ELECTION OF DIRECTOR: ALEX SHUMATE Management For For 1E. ELECTION OF DIRECTOR: TIMOTHY P. SMUCKER Management For For 2. RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 Management For For 3. ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION.BOARD RECOMMENDS YOU VOTE "AGAINST" PROPOSALS 4 & 5 Management For For 4. SHAREHOLDER PROPOSAL URGING DIRECTORS TO ACT TO REPEAL THE CLASSIFIED BOARD OF DIRECTORS. Shareholder For Against 5. SHAREHOLDER PROPOSAL REQUESTING AN EXPANDED GREEN COFFEE SUSTAINABILITY PLAN. Shareholder Against For EATON CORPORATION Security Meeting Type Special Ticker Symbol ETN Meeting Date 26-Oct-2012 ISIN US2780581029 Agenda 933689575 - Management Record Date 13-Sep-2012 Holding Recon Date 13-Sep-2012 City / Country / United States Vote Deadline Date 25-Oct-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. ADOPTING THE TRANSACTION AGREEMENT, DATED MAY 21, 2012, AMONG EATON CORPORATION, COOPER INDUSTRIES PLC, NEW EATON CORPORATION (F/K/A ABEIRON LIMITED), ABEIRON II LIMITED (F/K/A COMDELL LIMITED), TURLOCK B.V. AND TURLOCK CORPORATION, AS AMENDED BY AMENDMENT NO. 1 TO THE TRANSACTION AGREEMENT, DATED JUNE 22, 2012, AND APPROVING THE MERGER. Management For For 2. APPROVING THE REDUCTION OF CAPITAL OF NEW EATON TO ALLOW THE CREATION OF DISTRIBUTABLE RESERVES OF NEW EATON WHICH ARE REQUIRED UNDER IRISH LAW IN ORDER TO ALLOW NEW EATON TO MAKE DISTRIBUTIONS AND TO PAY DIVIDENDS AND REPURCHASE OR REDEEM SHARES FOLLOWING COMPLETION OF THE TRANSACTION. Management For For 3. APPROVING, ON AN ADVISORY BASIS, SPECIFIED COMPENSATORY ARRANGEMENTS BETWEEN EATON AND ITS NAMED EXECUTIVE OFFICERS RELATING TO THE TRANSACTION AGREEMENT. Management For For 4. APPROVING ANY MOTION TO ADJOURN THE SPECIAL MEETING, OR ANY ADJOURNMENTS THEREOF, TO ANOTHER TIME OR PLACE IF NECESSARY OR APPROPRIATE, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Management For For PERRIGO COMPANY Security Meeting Type Annual Ticker Symbol PRGO Meeting Date 06-Nov-2012 ISIN US7142901039 Agenda 933695174 - Management Record Date 07-Sep-2012 Holding Recon Date 07-Sep-2012 City / Country / United States Vote Deadline Date 05-Nov-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 GARY M. COHEN For For 2 DAVID T. GIBBONS For For 3 RAN GOTTFRIED For For 4 ELLEN R. HOFFING For For 2. AN ADVISORY VOTE TO APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For 3. RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2013. Management For For THE CLOROX COMPANY Security Meeting Type Annual Ticker Symbol CLX Meeting Date 14-Nov-2012 ISIN US1890541097 Agenda 933692825 - Management Record Date 18-Sep-2012 Holding Recon Date 18-Sep-2012 City / Country / United States Vote Deadline Date 13-Nov-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: DANIEL BOGGAN, JR. Management For For 1B ELECTION OF DIRECTOR: RICHARD H. CARMONA Management For For 1C ELECTION OF DIRECTOR: TULLY M. FRIEDMAN Management For For 1D ELECTION OF DIRECTOR: GEORGE J. HARAD Management For For 1E ELECTION OF DIRECTOR: DONALD R. KNAUSS Management For For 1F ELECTION OF DIRECTOR: ROBERT W. MATSCHULLAT Management For For 1G ELECTION OF DIRECTOR: EDWARD A. MUELLER Management For For 1H ELECTION OF DIRECTOR: PAMELA THOMAS- GRAHAM Management For For 1I ELECTION OF DIRECTOR: CAROLYN M. TICKNOR Management For For 2. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 3. RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 4. TO APPROVE THE AMENDED AND RESTATED 2 Management For For APPLE INC. Security Meeting Type Annual Ticker Symbol AAPL Meeting Date 27-Feb-2013 ISIN US0378331005 Agenda 933725042 - Management Record Date 02-Jan-2013 Holding Recon Date 02-Jan-2013 City / Country / United States Vote Deadline Date 26-Feb-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 WILLIAM CAMPBELL For For 2 TIMOTHY COOK For For 3 MILLARD DREXLER For For 4 AL GORE For For 5 ROBERT IGER For For 6 ANDREA JUNG For For 7 ARTHUR LEVINSON For For 8 RONALD SUGAR For For 2. AMENDMENT OF APPLE'S RESTATED ARTICLES OF INCORPORATION TO (I) ELIMINATE CERTAIN LANGUAGE RELATING TO TERM OF OFFICE OF DIRECTORS IN ORDER TO FACILITATE THE ADOPTION OF MAJORITY VOTING FOR ELECTION OF DIRECTORS, (II) ELIMINATE "BLANK CHECK" PREFERRED STOCK, (III) ESTABLISH A PAR VALUE FOR COMPANY'S COMMON STOCK OF $0.00(IV) MAKE OTHER CHANGES. Management For For 3. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. Management For For 4. A NON-BINDING ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. Management For For 5. A SHAREHOLDER PROPOSAL ENTITLED "EXECUTIVES TO RETAIN SIGNIFICANT STOCK." Shareholder Against For 6. A SHAREHOLDER PROPOSAL ENTITLED "BOARD COMMITTEE ON HUMAN RIGHTS." Shareholder Against For JOY GLOBAL INC. Security Meeting Type Annual Ticker Symbol JOY Meeting Date 05-Mar-2013 ISIN US4811651086 Agenda 933730889 - Management Record Date 04-Jan-2013 Holding Recon Date 04-Jan-2013 City / Country / United States Vote Deadline Date 04-Mar-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 STEVEN L. GERARD For For 2 JOHN T. GREMP For For 3 JOHN NILS HANSON For For 4 GALE E. KLAPPA For For 5 RICHARD B. LOYND For For 6 P. ERIC SIEGERT For For 7 MICHAEL W. SUTHERLIN For For 8 JAMES H. TATE For For 2. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE CORPORATION'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2013. Management For For 3. ADVISORY VOTE ON THE COMPENSATION OF THE CORPORATION'S NAMED EXECUTIVE OFFICERS. Management For For 4. ADVISORY VOTE ON WHETHER THE BOARD OF DIRECTORS SHOULD ADOPT A MAJORITY VOTING STANDARD FOR UNCONTESTED ELECTIONS OF DIRECTORS. Management For STARBUCKS CORPORATION Security Meeting Type Annual Ticker Symbol SBUX Meeting Date 20-Mar-2013 ISIN US8552441094 Agenda 933726842 - Management Record Date 10-Jan-2013 Holding Recon Date 10-Jan-2013 City / Country / United States Vote Deadline Date 19-Mar-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: HOWARD SCHULTZ Management For For 1B. ELECTION OF DIRECTOR: WILLIAM W. BRADLEY Management For For 1C. ELECTION OF DIRECTOR: ROBERT M. GATES Management For For 1D. ELECTION OF DIRECTOR: MELLODY HOBSON Management For For 1E. ELECTION OF DIRECTOR: KEVIN R. JOHNSON Management For For 1F. ELECTION OF DIRECTOR: OLDEN LEE Management For For 1G. ELECTION OF DIRECTOR: JOSHUA COOPER RAMO Management For For 1H. ELECTION OF DIRECTOR: JAMES G. SHENNAN, JR. Management For For 1I. ELECTION OF DIRECTOR: CLARA SHIH Management For For 1J. ELECTION OF DIRECTOR: JAVIER G. TERUEL Management For For 1K. ELECTION OF DIRECTOR: MYRON E. ULLMAN, III Management For For 1L. ELECTION OF DIRECTOR: CRAIG E. WEATHERUP Management For For 2. APPROVAL OF AN ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION. Management For For 3. APPROVAL OF AN AMENDMENT AND RESTATEMENT OF THE 2005 LONG-TERM EQUITY INCENTIVE PLAN, INCLUDING AN INCREASE IN THE NUMBER OF AUTHORIZED SHARES UNDER THE PLAN. Management For For 4. RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING SEPTEMBER 29, 2013. Management For For 5. SHAREHOLDER PROPOSAL TO PROHIBIT POLITICAL SPENDING. Shareholder Against For WHIRLPOOL CORPORATION Security Meeting Type Annual Ticker Symbol WHR Meeting Date 16-Apr-2013 ISIN US9633201069 Agenda 933738051 - Management Record Date 19-Feb-2013 Holding Recon Date 19-Feb-2013 City / Country / United States Vote Deadline Date 15-Apr-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: SAMUEL R. ALLEN Management For For 1B. ELECTION OF DIRECTOR: GARY T. DICAMILLO Management For For 1C. ELECTION OF DIRECTOR: DIANE M. DIETZ Management For For 1D. ELECTION OF DIRECTOR: JEFF M. FETTIG Management For For 1E. ELECTION OF DIRECTOR: MICHAEL F. JOHNSTON Management For For 1F. ELECTION OF DIRECTOR: WILLIAM T. KERR Management For For 1G. ELECTION OF DIRECTOR: JOHN D. LIU Management For For 1H. ELECTION OF DIRECTOR: HARISH MANWANI Management For For 1I. ELECTION OF DIRECTOR: WILLIAM D. PEREZ Management For For 1J. ELECTION OF DIRECTOR: MICHAEL A. TODMAN Management For For 1K. ELECTION OF DIRECTOR: MICHAEL D. WHITE Management For For 2. ADVISORY VOTE TO APPROVE WHIRLPOOL'S EXECUTIVE COMPENSATION. Management Against Against 3. APPOINTMENT OF ERNST & YOUNG LLP AS WHIRLPOOL'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. Management For For 4. APPROVAL OF THE WHIRLPOOL CORPORATION AMENDED AND RESTATED 2 Management For For 5. STOCKHOLDER PROPOSAL, IF PROPERLY PRESENTED AT THE MEETING, REQUIRING SHAREHOLDER APPROVAL OF CERTAIN EXECUTIVE AGREEMENTS. Shareholder For Against STANLEY BLACK & DECKER, INC Security Meeting Type Annual Ticker Symbol SWK Meeting Date 16-Apr-2013 ISIN US8545021011 Agenda 933750920 - Management Record Date 25-Feb-2013 Holding Recon Date 25-Feb-2013 City / Country / United States Vote Deadline Date 15-Apr-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 GEORGE W. BUCKLEY For For 2 PATRICK D. CAMPBELL For For 3 CARLOS M. CARDOSO For For 4 ROBERT B. COUTTS For For 5 B.H. GRISWOLD, IV For For 6 JOHN F. LUNDGREN For For 7 ANTHONY LUISO For For 8 MARIANNE M. PARRS For For 9 ROBERT L. RYAN For For 2. APPROVE THE STANLEY BLACK & DECKER 2013 LONG-TERM INCENTIVE PLAN. Management For For 3. APPROVE THE SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE COMPANY'S 2 Management For For 4. APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For EBAY INC. Security Meeting Type Annual Ticker Symbol EBAY Meeting Date 18-Apr-2013 ISIN US2786421030 Agenda 933756934 - Management Record Date 13-Mar-2013 Holding Recon Date 13-Mar-2013 City / Country / United States Vote Deadline Date 17-Apr-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: DAVID M. MOFFETT Management For For 1B. ELECTION OF DIRECTOR: RICHARD T. SCHLOSBERG, III Management For For 1C. ELECTION OF DIRECTOR: THOMAS J. TIERNEY Management For For 2. TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management Against Against 3. STOCKHOLDER PROPOSAL REGARDING CORPORATE LOBBYING DISCLOSURE. Shareholder Against For 4. STOCKHOLDER PROPOSAL REGARDING PRIVACY AND DATA SECURITY. Shareholder Against For 5. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT AUDITORS FOR OUR FISCAL YEAR ENDING DECEMBER 31, 2013. Management For For PRAXAIR, INC. Security 74005P104 Meeting Type Annual Ticker Symbol PX Meeting Date 23-Apr-2013 ISIN US74005P1049 Agenda 933743088 - Management Record Date 01-Mar-2013 Holding Recon Date 01-Mar-2013 City / Country / United States Vote Deadline Date 22-Apr-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: STEPHEN F. ANGEL Management For For 1B. ELECTION OF DIRECTOR: OSCAR BERNARDES Management For For 1C. ELECTION OF DIRECTOR: BRET. K. CLAYTON Management For For 1D. ELECTION OF DIRECTOR: NANCE K. DICCIANI Management For For 1E. ELECTION OF DIRECTOR: EDWARD G. GALANTE Management For For 1F. ELECTION OF DIRECTOR: CLAIRE W. GARGALLI Management For For 1G. ELECTION OF DIRECTOR: IRA D. HALL Management For For 1H. ELECTION OF DIRECTOR: RAYMOND W. LEBOEUF Management For For 1I. ELECTION OF DIRECTOR: LARRY D. MCVAY Management For For 1J. ELECTION OF DIRECTOR: WAYNE T. SMITH Management For For 1K. ELECTION OF DIRECTOR: ROBERT L. WOOD Management For For 2. TO APPROVE, ON AN ADVISORY AND NON- BINDING BASIS, THE COMPENSATION OF PRAXAIR'S NAMED EXECUTIVE OFFICERS. Management For For 3. A SHAREHOLDER PROPOSAL REGARDING POLITICAL CONTRIBUTIONS. Shareholder Against For 4. TO RATIFY THE APPOINTMENT OF THE INDEPENDENT AUDITOR. Management For For WELLS FARGO & COMPANY Security Meeting Type Annual Ticker Symbol WFC Meeting Date 23-Apr-2013 ISIN US9497461015 Agenda 933743696 - Management Record Date 26-Feb-2013 Holding Recon Date 26-Feb-2013 City / Country / United States Vote Deadline Date 22-Apr-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A) ELECTION OF DIRECTOR: JOHN D. BAKER II Management For For 1B) ELECTION OF DIRECTOR: ELAINE L. CHAO Management For For 1C) ELECTION OF DIRECTOR: JOHN S. CHEN Management For For 1D) ELECTION OF DIRECTOR: LLOYD H. DEAN Management For For 1E) ELECTION OF DIRECTOR: SUSAN E. ENGEL Management For For 1F) ELECTION OF DIRECTOR: ENRIQUE HERNANDEZ, JR. Management For For 1G) ELECTION OF DIRECTOR: DONALD M. JAMES Management For For 1H) ELECTION OF DIRECTOR: CYNTHIA H. MILLIGAN Management For For 1I) ELECTION OF DIRECTOR: FEDERICO F. PENA Management For For 1J) ELECTION OF DIRECTOR: HOWARD V. RICHARDSON Management For For 1K) ELECTION OF DIRECTOR: JUDITH M. RUNSTAD Management For For 1L) ELECTION OF DIRECTOR: STEPHEN W. SANGER Management For For 1M) ELECTION OF DIRECTOR: JOHN G. STUMPF Management For For 1N) ELECTION OF DIRECTOR: SUSAN G. SWENSON Management For For 2. ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. Management For For 3. PROPOSAL TO APPROVE THE COMPANY'S AMENDED AND RESTATED LONG-TERM INCENTIVE COMPENSATION PLAN. Management For For 4. PROPOSAL TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. Management For For 5. STOCKHOLDER PROPOSAL TO ADOPT A POLICY REQUIRING AN INDEPENDENT CHAIRMAN. Shareholder For Against 6. STOCKHOLDER PROPOSAL TO PROVIDE A REPORT ON THE COMPANY'S LOBBYING POLICIES AND PRACTICES. Shareholder Against For 7. STOCKHOLDER PROPOSAL TO REVIEW AND REPORT ON INTERNAL CONTROLS OVER THE COMPANY'S MORTGAGE SERVICING AND FORECLOSURE PRACTICES. Shareholder Against For METLIFE, INC. Security 59156R108 Meeting Type Annual Ticker Symbol MET Meeting Date 23-Apr-2013 ISIN US59156R1086 Agenda 933758368 - Management Record Date 01-Mar-2013 Holding Recon Date 01-Mar-2013 City / Country / United States Vote Deadline Date 22-Apr-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: R. GLENN HUBBARD Management For For ELECTION OF DIRECTOR: STEVEN A. KANDARIAN Management For For ELECTION OF DIRECTOR: JOHN M. KEANE Management For For ELECTION OF DIRECTOR: ALFRED F. KELLY, JR. Management For For ELECTION OF DIRECTOR: JAMES M. KILTS Management For For ELECTION OF DIRECTOR: CATHERINE R. KINNEY Management For For ELECTION OF DIRECTOR: HUGH B. PRICE Management For For ELECTION OF DIRECTOR: KENTON J. SICCHITANO Management For For 2. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT AUDITOR FOR 2013 Management For For 3. ADVISORY VOTE TO APPROVE THE COMPENSATION PAID TO THE COMPANY'S NAMED EXECUTIVE OFFICERS Management For For VF CORPORATION Security Meeting Type Annual Ticker Symbol VFC Meeting Date 23-Apr-2013 ISIN US9182041080 Agenda 933758813 - Management Record Date 05-Mar-2013 Holding Recon Date 05-Mar-2013 City / Country / United States Vote Deadline Date 22-Apr-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 RICHARD T. CARUCCI For For 2 JULIANA L. CHUGG For For 3 GEORGE FELLOWS For For 4 CLARENCE OTIS, JR. For For 5 MATTHEW J. SHATTOCK For For 2. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 3. APPROVAL OF VF'S AMENDED AND RESTATED EXECUTIVE INCENTIVE COMPENSATION PLAN (THE "EIC PLAN PROPOSAL"). Management For For 4. RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS VF'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 Management For For TEXTRON INC. Security Meeting Type Annual Ticker Symbol TXT Meeting Date 24-Apr-2013 ISIN US8832031012 Agenda 933746060 - Management Record Date 01-Mar-2013 Holding Recon Date 01-Mar-2013 City / Country / United States Vote Deadline Date 23-Apr-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: SCOTT C. DONNELLY Management For For 1B. ELECTION OF DIRECTOR: KATHLEEN M. BADER Management For For 1C. ELECTION OF DIRECTOR: R. KERRY CLARK Management For For 1D. ELECTION OF DIRECTOR: JAMES T. CONWAY Management For For 1E. ELECTION OF DIRECTOR: IVOR J. EVANS Management For For 1F. ELECTION OF DIRECTOR: LAWRENCE K. FISH Management For For 1G. ELECTION OF DIRECTOR: PAUL E. GAGNE Management For For 1H. ELECTION OF DIRECTOR: DAIN M. HANCOCK Management For For 1I. ELECTION OF DIRECTOR: LORD POWELL OF BAYSWATER KCMG Management For For 1J. ELECTION OF DIRECTOR: LLOYD G. TROTTER Management For For 1K. ELECTION OF DIRECTOR: JAMES L. ZIEMER Management For For 2. APPROVAL OF THE ADVISORY (NON- BINDING) RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. Management For For 3. RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 4. SHAREHOLDER PROPOSAL TO REQUIRE THE COMPANY TO HAVE, WHENEVER POSSIBLE, AN INDEPENDENT CHAIRMAN OF THE BOARD WHO HAS NOT PREVIOUSLY SERVED AS AN EXECUTIVE OFFICER OF THE COMPANY. Shareholder For Against CITIGROUP INC. Security Meeting Type Annual Ticker Symbol C Meeting Date 24-Apr-2013 ISIN US1729674242 Agenda 933746375 - Management Record Date 25-Feb-2013 Holding Recon Date 25-Feb-2013 City / Country / United States Vote Deadline Date 23-Apr-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: MICHAEL L. CORBAT Management For For 1B. ELECTION OF DIRECTOR: FRANZ B. HUMER Management For For 1C. ELECTION OF DIRECTOR: ROBERT L. JOSS Management For For 1D. ELECTION OF DIRECTOR: MICHAEL E. O'NEILL Management For For 1E. ELECTION OF DIRECTOR: JUDITH RODIN Management For For 1F. ELECTION OF DIRECTOR: ROBERT L. RYAN Management For For 1G. ELECTION OF DIRECTOR: ANTHONY M. SANTOMERO Management For For 1H. ELECTION OF DIRECTOR: JOAN E. SPERO Management For For 1I. ELECTION OF DIRECTOR: DIANA L. TAYLOR Management For For 1J. ELECTION OF DIRECTOR: WILLIAM S. THOMPSON, JR. Management For For 1K. ELECTION OF DIRECTOR: ERNESTO ZEDILLO PONCE DE LEON Management For For 2. PROPOSAL TO RATIFY THE SELECTION OF KPMG LLP AS CITI'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. Management For For 3. ADVISORY APPROVAL OF CITI'S 2 Management For For 4. AMENDMENT TO THE CITIGROUP 2(RELATING TO DIVIDEND EQUIVALENTS). Management For For 5. STOCKHOLDER PROPOSAL REQUESTING THAT EXECUTIVES RETAIN A SIGNIFICANT PORTION OF THEIR STOCK UNTIL REACHING NORMAL RETIREMENT AGE. Shareholder Against For 6. STOCKHOLDER PROPOSAL REQUESTING A REPORT ON LOBBYING AND GRASSROOTS LOBBYING CONTRIBUTIONS. Shareholder Against For 7. STOCKHOLDER PROPOSAL REQUESTING THAT THE BOARD INSTITUTE A POLICY TO MAKE IT MORE PRACTICAL TO DENY INDEMNIFICATION FOR DIRECTORS. Shareholder Against For EATON CORPORATION PLC Security G29183103 Meeting Type Annual Ticker Symbol ETN Meeting Date 24-Apr-2013 ISIN IE00B8KQN827 Agenda 933749143 - Management Record Date 25-Feb-2013 Holding Recon Date 25-Feb-2013 City / Country / United States Vote Deadline Date 23-Apr-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: GEORGE S. BARRETT Management For For 1B. ELECTION OF DIRECTOR: TODD M. BLUEDORN Management For For 1C. ELECTION OF DIRECTOR: CHRISTOPHER M. CONNOR Management For For 1D. ELECTION OF DIRECTOR: MICHAEL J. CRITELLI Management For For 1E. ELECTION OF DIRECTOR: ALEXANDER M. CUTLER Management For For 1F. ELECTION OF DIRECTOR: CHARLES E. GOLDEN Management For For 1G. ELECTION OF DIRECTOR: LINDA A. HILL Management For For 1H. ELECTION OF DIRECTOR: ARTHUR E. JOHNSON Management For For 1I. ELECTION OF DIRECTOR: NED C. LAUTENBACH Management For For 1J. ELECTION OF DIRECTOR: DEBORAH L. MCCOY Management For For 1K. ELECTION OF DIRECTOR: GREGORY R. PAGE Management For For 1L. ELECTION OF DIRECTOR: GERALD B. SMITH Management For For 2. APPROVING THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITOR FOR 2 Management For For 3. APPROVING THE SENIOR EXECUTIVE INCENTIVE COMPENSATION PLAN. Management For For 4. APPROVING THE EXECUTIVE STRATEGIC INCENTIVE PLAN. Management For For 5. ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. Management For For 6. AUTHORIZING THE COMPANY AND OR ANY SUBSIDIARY OF THE COMPANY TO MAKE OVERSEAS MARKET PURCHASES OF COMPANY SHARES. Management For For 7. AUTHORIZING THE PRICE RANGE AT WHICH THE COMPANY CAN REISSUE SHARES THAT IT HOLDS AS TREASURY SHARES. Management Against Against HUMANA INC. Security Meeting Type Annual Ticker Symbol HUM Meeting Date 25-Apr-2013 ISIN US4448591028 Agenda 933738049 - Management Record Date 25-Feb-2013 Holding Recon Date 25-Feb-2013 City / Country / United States Vote Deadline Date 24-Apr-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: BRUCE D. BROUSSARD Management For For 1B. ELECTION OF DIRECTOR: FRANK A. D'AMELIO Management For For 1C. ELECTION OF DIRECTOR: W. ROY DUNBAR Management For For 1D. ELECTION OF DIRECTOR: KURT J. HILZINGER Management For For 1E. ELECTION OF DIRECTOR: DAVID A. JONES, JR. Management For For 1F. ELECTION OF DIRECTOR: MICHAEL B. MCCALLISTER Management For For 1G. ELECTION OF DIRECTOR: WILLIAM J. MCDONALD Management For For 1H. ELECTION OF DIRECTOR: WILLIAM E. MITCHELL Management For For 1I. ELECTION OF DIRECTOR: DAVID B. NASH, M.D. Management For For 1J. ELECTION OF DIRECTOR: JAMES J. O'BRIEN Management For For 1K. ELECTION OF DIRECTOR: MARISSA T. PETERSON Management For For 2. THE RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3. THE APPROVAL OF THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE 2 Management For For 4. STOCKHOLDER PROPOSAL ON POLITICAL CONTRIBUTIONS. Shareholder Against For AT&T INC. Security 00206R102 Meeting Type Annual Ticker Symbol T Meeting Date 26-Apr-2013 ISIN US00206R1023 Agenda 933744016 - Management Record Date 27-Feb-2013 Holding Recon Date 27-Feb-2013 City / Country / United States Vote Deadline Date 25-Apr-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: RANDALL L. STEPHENSON Management For For 1B. ELECTION OF DIRECTOR: GILBERT F. AMELIO Management For For 1C. ELECTION OF DIRECTOR: REUBEN V. ANDERSON Management For For 1D. ELECTION OF DIRECTOR: JAMES H. BLANCHARD Management For For 1E. ELECTION OF DIRECTOR: JAIME CHICO PARDO Management For For 1F. ELECTION OF DIRECTOR: SCOTT T. FORD Management For For 1G. ELECTION OF DIRECTOR: JAMES P. KELLY Management For For 1H. ELECTION OF DIRECTOR: JON C. MADONNA Management For For 1I. ELECTION OF DIRECTOR: MICHAEL B. MCCALLISTER Management For For 1J. ELECTION OF DIRECTOR: JOHN B. MCCOY Management For For 1K. ELECTION OF DIRECTOR: JOYCE M. ROCHE Management For For 1L. ELECTION OF DIRECTOR: MATTHEW K. ROSE Management For For 1M. ELECTION OF DIRECTOR: LAURA D'ANDREA TYSON Management For For 2. RATIFICATION OF APPOINTMENT OF INDEPENDENT AUDITORS. Management For For 3. ADVISORY APPROVAL OF EXECUTIVE COMPENSATION. Management For For 4. APPROVE STOCK PURCHASE AND DEFERRAL PLAN. Management For For 5. POLITICAL CONTRIBUTIONS REPORT. Shareholder Against For 6. LEAD BATTERIES REPORT. Shareholder Against For 7. COMPENSATION PACKAGES. Shareholder For Against 8. INDEPENDENT BOARD CHAIRMAN. Shareholder For Against FORTUNE BRANDS HOME & SECURITY, INC. Security 34964C106 Meeting Type Annual Ticker Symbol FBHS Meeting Date 29-Apr-2013 ISIN US34964C1062 Agenda 933742997 - Management Record Date 28-Feb-2013 Holding Recon Date 28-Feb-2013 City / Country / United States Vote Deadline Date 26-Apr-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF CLASS II DIRECTOR: RICHARD A. GOLDSTEIN Management For For 1B. ELECTION OF CLASS II DIRECTOR: CHRISTOPHER J. KLEIN Management For For 2 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. Management For For 3 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 4 APPROVAL OF THE FORTUNE BRANDS HOME & SECURITY, INC. 2013 LONG-TERM INCENTIVE PLAN. Management For For 5 APPROVAL OF THE FORTUNE BRANDS HOME & SECURITY, INC. ANNUAL EXECUTIVE INCENTIVE COMPENSATION PLAN. Management For For AMERICAN EXPRESS COMPANY Security Meeting Type Annual Ticker Symbol AXP Meeting Date 29-Apr-2013 ISIN US0258161092 Agenda 933746402 - Management Record Date 01-Mar-2013 Holding Recon Date 01-Mar-2013 City / Country / United States Vote Deadline Date 26-Apr-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 C. BARSHEFSKY For For 2 U.M. BURNS For For 3 K.I. CHENAULT For For 4 P. CHERNIN For For 5 A. LAUVERGEON For For 6 T.J. LEONSIS For For 7 R.C. LEVIN For For 8 R.A. MCGINN For For 9 S.J. PALMISANO For For 10 S.S REINEMUND For For 11 D.L. VASELLA For For 12 R.D. WALTER For For 13 R.A. WILLIAMS For For 2. RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. Management For For 3. ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. Management Against Against 4. SHAREHOLDER PROPOSAL RELATING TO SEPARATION OF CHAIRMAN AND CEO ROLES. Shareholder For Against INTERNATIONAL BUSINESS MACHINES CORP. Security Meeting Type Annual Ticker Symbol IBM Meeting Date 30-Apr-2013 ISIN US4592001014 Agenda 933744004 - Management Record Date 01-Mar-2013 Holding Recon Date 01-Mar-2013 City / Country / United States Vote Deadline Date 29-Apr-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: A.J.P. BELDA Management For For 1B. ELECTION OF DIRECTOR: W.R. BRODY Management For For 1C. ELECTION OF DIRECTOR: K.I. CHENAULT Management For For 1D. ELECTION OF DIRECTOR: M.L. ESKEW Management For For 1E. ELECTION OF DIRECTOR: D.N. FARR Management For For 1F. ELECTION OF DIRECTOR: S.A. JACKSON Management For For 1G. ELECTION OF DIRECTOR: A.N. LIVERIS Management For For 1H. ELECTION OF DIRECTOR: W.J. MCNERNEY, JR. Management For For 1I. ELECTION OF DIRECTOR: J.W. OWENS Management For For 1J. ELECTION OF DIRECTOR: V.M. ROMETTY Management For For 1K. ELECTION OF DIRECTOR: J.E. SPERO Management For For 1L. ELECTION OF DIRECTOR: S. TAUREL Management For For 1M. ELECTION OF DIRECTOR: L.H. ZAMBRANO Management For For 2. RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM () Management For For 3. ADVISORY VOTE ON EXECUTIVE COMPENSATION () Management For For 4. STOCKHOLDER PROPOSAL FOR DISCLOSURE OF LOBBYING POLICIES AND PRACTICES () Shareholder Against For 5. STOCKHOLDER PROPOSAL ON THE RIGHT TO ACT BY WRITTEN CONSENT () Shareholder For Against 6. STOCKHOLDER PROPOSAL ON INDEPENDENT BOARD CHAIR () Shareholder For Against 7. STOCKHOLDER PROPOSAL FOR EXECUTIVES TO RETAIN SIGNIFICANT STOCK () Shareholder Against For CABOT OIL & GAS CORPORATION Security Meeting Type Annual Ticker Symbol COG Meeting Date 02-May-2013 ISIN US1270971039 Agenda 933746046 - Management Record Date 08-Mar-2013 Holding Recon Date 08-Mar-2013 City / Country / United States Vote Deadline Date 01-May-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: ROBERT L. KEISER Management For For 1B ELECTION OF DIRECTOR: W. MATT RALLS Management For For 2 TO RATIFY THE APPOINTMENT OF THE FIRM PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR ITS 2 Management For For 3 TO APPROVE, BY NON-BINDING ADVISORY VOTE, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 4 TO CONSIDER A STOCKHOLDER PROPOSAL TO ELIMINATE ACCELERATED VESTING OF OUR SENIOR EXECUTIVES' EQUITY AWARDS IN THE EVENT OF A CHANGE IN CONTROL. Shareholder For Against EOG RESOURCES, INC. Security 26875P101 Meeting Type Annual Ticker Symbol EOG Meeting Date 02-May-2013 ISIN US26875P1012 Agenda 933763054 - Management Record Date 08-Mar-2013 Holding Recon Date 08-Mar-2013 City / Country / United States Vote Deadline Date 01-May-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: CHARLES R. CRISP Management For For 1B. ELECTION OF DIRECTOR: JAMES C. DAY Management For For 1C. ELECTION OF DIRECTOR: MARK G. PAPA Management For For 1D. ELECTION OF DIRECTOR: H. LEIGHTON STEWARD Management For For 1E. ELECTION OF DIRECTOR: DONALD F. TEXTOR Management For For 1F. ELECTION OF DIRECTOR: WILLIAM R. THOMAS Management For For 1G. ELECTION OF DIRECTOR: FRANK G. WISNER Management For For 2. TO RATIFY THE APPOINTMENT BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS OF DELOITTE & TOUCHE LLP, INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, AS AUDITORS FOR THE COMPANY FOR THE YEAR ENDING DECEMBER 31, 2013. Management For For 3. TO APPROVE THE AMENDED AND RESTATED EOG RESOURCES, INC. 2 Management For For 4. TO APPROVE, BY NON-BINDING VOTE, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For EASTMAN CHEMICAL COMPANY Security Meeting Type Annual Ticker Symbol EMN Meeting Date 02-May-2013 ISIN US2774321002 Agenda 933763573 - Management Record Date 08-Mar-2013 Holding Recon Date 08-Mar-2013 City / Country / United States Vote Deadline Date 01-May-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: GARY E. ANDERSON Management For For ELECTION OF DIRECTOR: BRETT D. BEGEMANN Management For For ELECTION OF DIRECTOR: STEPHEN R. DEMERITT Management For For ELECTION OF DIRECTOR: ROBERT M. HERNANDEZ Management For For ELECTION OF DIRECTOR: JULIE F. HOLDER Management For For ELECTION OF DIRECTOR: RENEE J. HORNBAKER Management For For ELECTION OF DIRECTOR: LEWIS M. KLING Management For For ELECTION OF DIRECTOR: DAVID W. RAISBECK Management For For 2. ADVISORY APPROVAL OF EXECUTIVE COMPENSATION AS DISCLOSED IN PROXY STATEMENT Management For For 3. RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITORS Management For For 4. ADVISORY VOTE ON STOCKHOLDER PROPOSAL REQUESTING THAT THE BOARD OF DIRECTORS TAKE STEPS NECESSARY TO PERMIT STOCKHOLDERS TO ACT BY WRITTEN CONSENT Shareholder For Against ALCATEL-LUCENT Security Meeting Type Annual Ticker Symbol ALU Meeting Date 07-May-2013 ISIN US0139043055 Agenda 933747517 - Management Record Date 15-Feb-2013 Holding Recon Date 15-Feb-2013 City / Country / France Vote Deadline Date 03-May-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management O1 APPROVAL OF THE FINANCIAL STATEMENTS FOR THE FISCAL YEAR ENDED DECEMBER 31, 2012. Management For For O2 APPROVAL OF THE CONSOLIDATED FINANCIAL STATEMENTS FOR THE FISCAL YEAR ENDED DECEMBER 31, 2012. Management For For O3 EARNINGS - ALLOCATION OF INCOME. Management For For O4 APPOINTMENT OF MR. MICHEL COMBES AS DIRECTOR. Management For For O5 RENEWAL OF THE TERM OF OFFICE OF MS. CARLA CICO AS DIRECTOR. Management For For O6 RENEWAL OF THE TERM OF OFFICE OF MR. PHILIPPE CAMUS AS DIRECTOR. Management For For O7 RENEWAL OF THE TERM OF OFFICE OF MR. JEAN C. MONTY AS DIRECTOR. Management For For O8 RATIFICATION OF THE APPOINTMENT BY COOPTATION OF MS. KIM CRAWFORD GOODMAN AS DIRECTOR. Management For For O9 APPOINTMENT OF A BOARD OBSERVER. Management Against Against O10 APPROVAL OF A COMMITMENT IN FAVOR OF MR. MICHEL COMBES WITH RESPECT TO PENSION BENEFITS. Management Against Against O11 APPROVAL OF A COMMITMENT IN FAVOR OF MR. MICHEL COMBES UPON TERMINATION OF FUNCTION. Management For For O12 AUTHORIZATION FOR THE BOARD OF DIRECTORS TO TRADE IN THE COMPANY'S OWN SHARES. Management For For E13 AUTHORIZATION FOR THE BOARD OF DIRECTORS TO DECREASE THE SHARE CAPITAL BY CANCELLATION OF TREASURY SHARES. Management For For E14 CAPITAL REDUCTION TO BE CARRIED OUT BY REDUCING THE NOMINAL VALUE OF THE COMPANY'S SHARES (FOR PURPOSES OTHER THAN OFFSETTING ACCOUNTING LOSSES) AND ALLOCATION OF THE AMOUNT OF THE CAPITAL REDUCTION TO THE SHARE PREMIUM ACCOUNT. Management For For E15 POWERS TO CARRY OUT FORMALITIES. Management For For MASCO CORPORATION Security Meeting Type Annual Ticker Symbol MAS Meeting Date 07-May-2013 ISIN US5745991068 Agenda 933777104 - Management Record Date 15-Mar-2013 Holding Recon Date 15-Mar-2013 City / Country / United States Vote Deadline Date 06-May-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: DENNIS W. ARCHER Management For For 1B. ELECTION OF DIRECTOR: DONALD R. PARFET Management For For 1C. ELECTION OF DIRECTOR: LISA A. PAYNE Management For For 2. TO APPROVE, BY NON-BINDING ADVISORY VOTE, THE COMPENSATION PAID TO THE COMPANY'S NAMED EXECUTIVE OFFICERS, AS DISCLOSED PURSUANT TO THE COMPENSATION DISCLOSURE RULES OF THE SEC, INCLUDING THE COMPENSATION DISCUSSION AND ANALYSIS, THE COMPENSATION TABLES AND THE RELATED MATERIALS DISCLOSED IN THE PROXY STATEMENT. Management For For 3. TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP, AS INDEPENDENT AUDITORS FOR THE COMPANY FOR 2013. Management For For 4. TO AMEND THE COMPANY'S CERTIFICATE OF INCORPORATION AND BYLAWS TO DECLASSIFY THE BOARD OF DIRECTORS. Management For For 5. TO APPROVE THE PERFORMANCE METRICS FOR PERFORMANCE-BASED COMPENSATION INTENDED TO QUALIFY UNDER INTERNAL REVENUE CODE SECTION 162(M). Management For For BANK OF AMERICA CORPORATION Security Meeting Type Annual Ticker Symbol BAC Meeting Date 08-May-2013 ISIN US0605051046 Agenda 933759017 - Management Record Date 13-Mar-2013 Holding Recon Date 13-Mar-2013 City / Country / United States Vote Deadline Date 07-May-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: SHARON L. ALLEN Management For For 1B. ELECTION OF DIRECTOR: SUSAN S. BIES Management For For 1C. ELECTION OF DIRECTOR: JACK O. BOVENDER, JR. Management For For 1D. ELECTION OF DIRECTOR: FRANK P. BRAMBLE, SR. Management For For 1E. ELECTION OF DIRECTOR: ARNOLD W. DONALD Management For For 1F. ELECTION OF DIRECTOR: CHARLES K. GIFFORD Management For For 1G. ELECTION OF DIRECTOR: CHARLES O. HOLLIDAY, JR. Management For For 1H. ELECTION OF DIRECTOR: LINDA P. HUDSON Management For For 1I. ELECTION OF DIRECTOR: MONICA C. LOZANO Management For For 1J. ELECTION OF DIRECTOR: THOMAS J. MAY Management For For 1K. ELECTION OF DIRECTOR: BRIAN T. MOYNIHAN Management For For 1L. ELECTION OF DIRECTOR: LIONEL L. NOWELL, III Management For For 1M. ELECTION OF DIRECTOR: R. DAVID YOST Management For For 2. AN ADVISORY (NON-BINDING) VOTE TO APPROVE EXECUTIVE COMPENSATION (SAY ON PAY). Management For For 3. RATIFICATION OF THE APPOINTMENT OF THE REGISTERED INDEPENDENT PUBLIC ACCOUNTING FIRM FOR 2013. Management For For 4. STOCKHOLDER PROPOSAL - REPORT ON POLITICAL CONTRIBUTIONS. Shareholder For Against 5. STOCKHOLDER PROPOSAL - PROXY ACCESS. Shareholder Against For 6. STOCKHOLDER PROPOSAL - MULTIPLE BOARD SERVICE. Shareholder Against For 7. STOCKHOLDER PROPOSAL - POLITICAL CONTRIBUTIONS. Shareholder Against For 8. STOCKHOLDER PROPOSAL - MORTGAGE SERVICING. Shareholder Against For MOHAWK INDUSTRIES, INC. Security Meeting Type Annual Ticker Symbol MHK Meeting Date 08-May-2013 ISIN US6081901042 Agenda 933773574 - Management Record Date 15-Mar-2013 Holding Recon Date 15-Mar-2013 City / Country / United States Vote Deadline Date 07-May-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 MR. FIEDLER For For 2 MR. WELLBORN For For 2. THE RATIFICATION OF THE SELECTION OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION, AS DISCLOSED IN THE COMPANY'S PROXY STATEMENT FOR THE 2 Management For For USG CORPORATION Security Meeting Type Annual Ticker Symbol USG Meeting Date 08-May-2013 ISIN US9032934054 Agenda 933777659 - Management Record Date 11-Mar-2013 Holding Recon Date 11-Mar-2013 City / Country / United States Vote Deadline Date 07-May-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 BRIAN A. KENNEY For For 2 STEVEN F. LEER For For 2. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE YEAR ENDING DECEMBER 31, 2013. Management For For 3. APPROVAL OF AN AMENDMENT TO OUR RESTATED CERTIFICATE OF INCORPORATION TO RESTRICT CERTAIN TRANSFERS OF OUR COMMON STOCK. Management For For 4. RATIFICATION, BY ADVISORY VOTE, OF AN AMENDMENT TO OUR RIGHTS AGREEMENT TO RESTRICT CERTAIN TRANSFERS OF OUR COMMON STOCK. Management For For ANADARKO PETROLEUM CORPORATION Security Meeting Type Annual Ticker Symbol APC Meeting Date 14-May-2013 ISIN US0325111070 Agenda 933764715 - Management Record Date 19-Mar-2013 Holding Recon Date 19-Mar-2013 City / Country / United States Vote Deadline Date 13-May-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: KEVIN P. CHILTON Management For For 1B. ELECTION OF DIRECTOR: LUKE R. CORBETT Management For For 1C. ELECTION OF DIRECTOR: H. PAULETT EBERHART Management For For 1D. ELECTION OF DIRECTOR: PETER J. FLUOR Management For For 1E. ELECTION OF DIRECTOR: RICHARD L. GEORGE Management For For 1F. ELECTION OF DIRECTOR: PRESTON M. GEREN III Management For For 1G. ELECTION OF DIRECTOR: CHARLES W. GOODYEAR Management For For 1H. ELECTION OF DIRECTOR: JOHN R. GORDON Management For For 1I. ELECTION OF DIRECTOR: ERIC D. MULLINS Management For For 1J. ELECTION OF DIRECTOR: PAULA ROSPUT REYNOLDS Management For For 1K. ELECTION OF DIRECTOR: R. A. WALKER Management For For 2. RATIFICATION OF APPOINTMENT OF KPMG LLP AS INDEPENDENT AUDITOR. Management For For 3. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management Against Against 4. STOCKHOLDER PROPOSAL - REPORT ON POLITICAL CONTRIBUTIONS. Shareholder Against For CONOCOPHILLIPS Security 20825C104 Meeting Type Annual Ticker Symbol COP Meeting Date 14-May-2013 ISIN US20825C1045 Agenda 933764842 - Management Record Date 15-Mar-2013 Holding Recon Date 15-Mar-2013 City / Country / United States Vote Deadline Date 13-May-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: RICHARD L. ARMITAGE Management For For 1B. ELECTION OF DIRECTOR: RICHARD H. AUCHINLECK Management For For 1C. ELECTION OF DIRECTOR: JAMES E. COPELAND, JR. Management For For 1D. ELECTION OF DIRECTOR: JODY L. FREEMAN Management For For 1E. ELECTION OF DIRECTOR: GAY HUEY EVANS Management For For 1F. ELECTION OF DIRECTOR: RYAN M. LANCE Management For For 1G. ELECTION OF DIRECTOR: MOHD H. MARICAN Management For For 1H. ELECTION OF DIRECTOR: ROBERT A. NIBLOCK Management For For 1I. ELECTION OF DIRECTOR: HARALD J. NORVIK Management For For 1J. ELECTION OF DIRECTOR: WILLIAM E. WADE, JR. Management For For 2. TO RATIFY APPOINTMENT OF ERNST & YOUNG LLP AS CONOCOPHILLIPS' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. Management For For 3. ADVISORY APPROVAL OF EXECUTIVE COMPENSATION. Management Against Against 4. REPORT ON GRASSROOTS LOBBYING EXPENDITURES. Shareholder Against For 5. GREENHOUSE GAS REDUCTION TARGETS. Shareholder Against For 6. GENDER IDENTITY NON-DISCRIMINATION. Shareholder For Against CF INDUSTRIES HOLDINGS, INC. Security Meeting Type Annual Ticker Symbol CF Meeting Date 14-May-2013 ISIN US1252691001 Agenda 933772724 - Management Record Date 25-Mar-2013 Holding Recon Date 25-Mar-2013 City / Country / United States Vote Deadline Date 13-May-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 2A. ELECTION OF DIRECTOR: ROBERT C. ARZBAECHER Management For For 2B. ELECTION OF DIRECTOR: STEPHEN J. HAGGE Management For For 2C. ELECTION OF DIRECTOR: EDWARD A. SCHMITT Management For For 1. APPROVAL OF AN AMENDMENT TO CF INDUSTRIES HOLDINGS, INC.'S AMENDED AND RESTATED CERTIFICATE OF INCORPORATION. Management For For 3. APPROVE AN ADVISORY RESOLUTION REGARDING THE COMPENSATION OF CF INDUSTRIES HOLDINGS, INC.'S NAMED EXECUTIVE OFFICERS. Management For For 4. RATIFICATION OF THE SELECTION OF KPMG LLP AS CF INDUSTRIES HOLDINGS, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. Management For For 5. STOCKHOLDER PROPOSAL REGARDING SIMPLE MAJORITY VOTING STANDARD, IF PROPERLY PRESENTED AT THE MEETING. Shareholder For Against 6. STOCKHOLDER PROPOSAL REGARDING BOARD DIVERSITY, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For 7. STOCKHOLDER PROPOSAL REGARDING POLITICAL USE OF CORPORATE ASSETS, IF PROPERLY PRESENTED AT THE MEETING. Shareholder For Against 8. STOCKHOLDER PROPOSAL REGARDING A SUSTAINABILITY REPORT, IF PROPERLY PRESENTED AT THE MEETING. Shareholder For Against AMERICAN INTERNATIONAL GROUP, INC. Security Meeting Type Annual Ticker Symbol AIG Meeting Date 15-May-2013 ISIN US0268747849 Agenda 933772560 - Management Record Date 20-Mar-2013 Holding Recon Date 20-Mar-2013 City / Country / United States Vote Deadline Date 14-May-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: ROBERT H. BENMOSCHE Management For For 1B. ELECTION OF DIRECTOR: W. DON CORNWELL Management For For 1C. ELECTION OF DIRECTOR: JOHN H. FITZPATRICK Management For For 1D. ELECTION OF DIRECTOR: WILLIAM G. JURGENSEN Management For For 1E. ELECTION OF DIRECTOR: CHRISTOPHER S. LYNCH Management For For 1F. ELECTION OF DIRECTOR: ARTHUR C. MARTINEZ Management For For 1G. ELECTION OF DIRECTOR: GEORGE L. MILES, JR. Management For For 1H. ELECTION OF DIRECTOR: HENRY S. MILLER Management For For 1I. ELECTION OF DIRECTOR: ROBERT S. MILLER Management For For 1J. ELECTION OF DIRECTOR: SUZANNE NORA JOHNSON Management For For 1K. ELECTION OF DIRECTOR: RONALD A. RITTENMEYER Management For For 1L. ELECTION OF DIRECTOR: DOUGLAS M. STEENLAND Management For For 1M. ELECTION OF DIRECTOR: THERESA M. STONE Management For For 2. TO APPROVE THE AMERICAN INTERNATIONAL GROUP, INC. 2 Management For For 3. TO VOTE UPON A NON-BINDING SHAREHOLDER RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. Management For For 4. TO RECOMMEND, BY NON-BINDING VOTE, THE FREQUENCY OF FUTURE EXECUTIVE COMPENSATION VOTES. Management 1 Year For 5. TO ACT UPON A PROPOSAL TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS AIG'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. Management For For 6. TO ACT UPON A SHAREHOLDER PROPOSAL RELATING TO RESTRICTING SERVICE ON OTHER BOARDS BY DIRECTORS OF AIG. Shareholder Against For GENWORTH FINANCIAL, INC. Security 37247D106 Meeting Type Annual Ticker Symbol GNW Meeting Date 15-May-2013 ISIN US37247D1063 Agenda 933783070 - Management Record Date 04-Apr-2013 Holding Recon Date 04-Apr-2013 City / Country / United States Vote Deadline Date 14-May-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: WILLIAM H. BOLINDER Management For For ELECTION OF DIRECTOR: G. KENT CONRAD Management For For ELECTION OF DIRECTOR: NANCY J. KARCH Management For For ELECTION OF DIRECTOR: THOMAS J. MCINERNEY Management For For ELECTION OF DIRECTOR: CHRISTINE B. MEAD Management For For ELECTION OF DIRECTOR: DAVID M. MOFFETT Management For For ELECTION OF DIRECTOR: THOMAS E. MOLONEY Management For For ELECTION OF DIRECTOR: JAMES A. PARKE Management For For ELECTION OF DIRECTOR: JAMES S. RIEPE Management For For 2. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 3. RATIFICATION OF THE SELECTION OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. Management For For JPMORGAN CHASE & CO. Security 46625H100 Meeting Type Annual Ticker Symbol JPM Meeting Date 21-May-2013 ISIN US46625H1005 Agenda 933779728 - Management Record Date 22-Mar-2013 Holding Recon Date 22-Mar-2013 City / Country / United States Vote Deadline Date 20-May-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: JAMES A. BELL Management For For 1B. ELECTION OF DIRECTOR: CRANDALL C. BOWLES Management For For 1C. ELECTION OF DIRECTOR: STEPHEN B. BURKE Management For For 1D. ELECTION OF DIRECTOR: DAVID M. COTE Management For For 1E. ELECTION OF DIRECTOR: JAMES S. CROWN Management For For 1F. ELECTION OF DIRECTOR: JAMES DIMON Management For For 1G. ELECTION OF DIRECTOR: TIMOTHY P. FLYNN Management For For 1H. ELECTION OF DIRECTOR: ELLEN V. FUTTER Management For For 1I. ELECTION OF DIRECTOR: LABAN P. JACKSON, JR. Management For For 1J. ELECTION OF DIRECTOR: LEE R. RAYMOND Management For For 1K. ELECTION OF DIRECTOR: WILLIAM C. WELDON Management For For 2. RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For 3. ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION Management For For 4. AMENDMENT TO THE FIRM'S RESTATED CERTIFICATE OF INCORPORATION TO AUTHORIZE SHAREHOLDER ACTION BY WRITTEN CONSENT Management For For 5. REAPPROVAL OF KEY EXECUTIVE PERFORMANCE PLAN Management For For 6. REQUIRE SEPARATION OF CHAIRMAN AND CEO Shareholder For Against 7. REQUIRE EXECUTIVES TO RETAIN SIGNIFICANT STOCK UNTIL REACHING NORMAL RETIREMENT AGE Shareholder Against For 8. ADOPT PROCEDURES TO AVOID HOLDING OR RECOMMENDING INVESTMENTS THAT CONTRIBUTE TO HUMAN RIGHTS VIOLATIONS Shareholder Against For 9. DISCLOSE FIRM PAYMENTS USED DIRECTLY OR INDIRECTLY FOR LOBBYING, INCLUDING SPECIFIC AMOUNTS AND RECIPIENTS' NAMES Shareholder Against For THE TRAVELERS COMPANIES, INC. Security 89417E109 Meeting Type Annual Ticker Symbol TRV Meeting Date 22-May-2013 ISIN US89417E1091 Agenda 933777887 - Management Record Date 25-Mar-2013 Holding Recon Date 25-Mar-2013 City / Country / United States Vote Deadline Date 21-May-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: ALAN L. BELLER Management For For 1B. ELECTION OF DIRECTOR: JOHN H. DASBURG Management For For 1C. ELECTION OF DIRECTOR: JANET M. DOLAN Management For For 1D. ELECTION OF DIRECTOR: KENNETH M. DUBERSTEIN Management For For 1E. ELECTION OF DIRECTOR: JAY S. FISHMAN Management For For 1F. ELECTION OF DIRECTOR: PATRICIA L. HIGGINS Management For For 1G. ELECTION OF DIRECTOR: THOMAS R. HODGSON Management For For 1H. ELECTION OF DIRECTOR: WILLIAM J. KANE Management For For 1I. ELECTION OF DIRECTOR: CLEVE L. KILLINGSWORTH JR. Management For For 1J. ELECTION OF DIRECTOR: DONALD J. SHEPARD Management For For 1K. ELECTION OF DIRECTOR: LAURIE J. THOMSEN Management For For 2. RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS TRAVELERS' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. Management For For 3. NON-BINDING VOTE TO APPROVE EXECUTIVE COMPENSATION. Management Against Against 4. AMENDMENT TO ARTICLES OF INCORPORATION TO PROVIDE ADDITIONAL AUTHORITY TO ISSUE PREFERRED STOCK. Management For For 5. SHAREHOLDER PROPOSAL RELATING TO POLITICAL CONTRIBUTIONS AND EXPENDITURES, IF PRESENTED AT THE ANNUAL MEETING OF SHAREHOLDERS. Shareholder Against For THERMO FISHER SCIENTIFIC INC. Security Meeting Type Annual Ticker Symbol TMO Meeting Date 22-May-2013 ISIN US8835561023 Agenda 933783056 - Management Record Date 01-Apr-2013 Holding Recon Date 01-Apr-2013 City / Country / United States Vote Deadline Date 21-May-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: C. MARTIN HARRIS Management For For 1B. ELECTION OF DIRECTOR: JUDY C. LEWENT Management For For 1C. ELECTION OF DIRECTOR: JIM P. MANZI Management For For 1D. ELECTION OF DIRECTOR: LARS R. SORENSEN Management For For 1E. ELECTION OF DIRECTOR: ELAINE S. ULLIAN Management For For 1F. ELECTION OF DIRECTOR: MARC N. CASPER Management For For 1G. ELECTION OF DIRECTOR: NELSON J. CHAI Management For For 1H. ELECTION OF DIRECTOR: TYLER JACKS Management For For 2. AN ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 3. APPROVAL AND ADOPTION OF THE THERMO FISHER SCIENTIFIC 2 Management For For 4. APPROVAL AND ADOPTION OF THE THERMO FISHER SCIENTIFIC 2 Management For For 5. RATIFICATION OF THE AUDIT COMMITTEE'S SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR 2013. Management For For NATIONAL OILWELL VARCO, INC. Security Meeting Type Annual Ticker Symbol NOV Meeting Date 22-May-2013 ISIN US6370711011 Agenda 933784464 - Management Record Date 01-Apr-2013 Holding Recon Date 01-Apr-2013 City / Country / United States Vote Deadline Date 21-May-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: MERRILL A. MILLER, JR. Management For For 1B. ELECTION OF DIRECTOR: GREG L. ARMSTRONG Management For For 1C. ELECTION OF DIRECTOR: BEN A. GUILL Management For For 1D. ELECTION OF DIRECTOR: DAVID D. HARRISON Management For For 1E. ELECTION OF DIRECTOR: ROGER L. JARVIS Management For For 1F. ELECTION OF DIRECTOR: ERIC L. MATTSON Management For For 2. RATIFICATION OF INDEPENDENT AUDITORS. Management For For 3. APPROVE, BY NON-BINDING VOTE, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 4. APPROVE AMENDMENTS TO THE NATIONAL OILWELL VARCO, INC. LONG-TERM INCENTIVE PLAN. Management For For 5. APPROVE THE NATIONAL OILWELL VARCO, INC. ANNUAL CASH INCENTIVE PLAN FOR EXECUTIVE OFFICERS. Management For For PIONEER NATURAL RESOURCES COMPANY Security Meeting Type Annual Ticker Symbol PXD Meeting Date 23-May-2013 ISIN US7237871071 Agenda 933777142 - Management Record Date 28-Mar-2013 Holding Recon Date 28-Mar-2013 City / Country / United States Vote Deadline Date 22-May-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: TIMOTHY L. DOVE Management For For ELECTION OF DIRECTOR: CHARLES E. RAMSEY, JR. Management For For ELECTION OF DIRECTOR: FRANK A. RISCH Management For For 2 RATIFICATION OF SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For 3 ADVISORY VOTE TO APPROVE EXECUTIVE OFFICER COMPENSATION Management For For 4 STOCKHOLDER PROPOSAL RELATING TO HYDRAULIC FRACTURING DISCLOSURE Shareholder Against For NEXTERA ENERGY, INC. Security 65339F101 Meeting Type Annual Ticker Symbol NEE Meeting Date 23-May-2013 ISIN US65339F1012 Agenda 933777205 - Management Record Date 25-Mar-2013 Holding Recon Date 25-Mar-2013 City / Country / United States Vote Deadline Date 22-May-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: SHERRY S. BARRAT Management For For 1B. ELECTION OF DIRECTOR: ROBERT M. BEALL, II Management For For 1C. ELECTION OF DIRECTOR: JAMES L. CAMAREN Management For For 1D. ELECTION OF DIRECTOR: KENNETH B. DUNN Management For For 1E. ELECTION OF DIRECTOR: LEWIS HAY, III Management For For 1F. ELECTION OF DIRECTOR: TONI JENNINGS Management For For 1G. ELECTION OF DIRECTOR: JAMES L. ROBO Management For For 1H. ELECTION OF DIRECTOR: RUDY E. SCHUPP Management For For 1I. ELECTION OF DIRECTOR: JOHN L. SKOLDS Management For For 1J. ELECTION OF DIRECTOR: WILLIAM H. SWANSON Management For For 1K. ELECTION OF DIRECTOR: MICHAEL H. THAMAN Management For For 1L. ELECTION OF DIRECTOR: HANSEL E. TOOKES, II Management For For 2. RATIFICATION OF APPOINTMENT OF DELOITTE & TOUCHE LLP AS NEXTERA ENERGY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. Management For For 3. APPROVAL, AS REQUIRED BY INTERNAL REVENUE CODE SECTION 162(M), OF THE MATERIAL TERMS FOR PAYMENT OF PERFORMANCE-BASED ANNUAL INCENTIVE COMPENSATION UNDER THE NEXTERA ENERGY, INC. 2 Management For For 4. APPROVAL, BY NON-BINDING ADVISORY VOTE, OF NEXTERA ENERGY'S COMPENSATION OF ITS NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE PROXY STATEMENT. Management For For 5. SHAREHOLDER PROPOSAL-POLICY REGARDING STORAGE OF NUCLEAR WASTE. Shareholder Against For FLOWSERVE CORPORATION Security 34354P105 Meeting Type Annual Ticker Symbol FLS Meeting Date 23-May-2013 ISIN US34354P1057 Agenda 933779831 - Management Record Date 28-Mar-2013 Holding Recon Date 28-Mar-2013 City / Country / United States Vote Deadline Date 22-May-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 GAYLA J. DELLY For For 2 RICK J. MILLS For For 3 CHARLES M. RAMPACEK For For 4 WILLIAM C. RUSNACK For For 2. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 3. APPROVE AN AMENDMENT TO THE RESTATED CERTIFICATE OF INCORPORATION OF FLOWSERVE CORPORATION TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF COMMON STOCK. Management For For 4. RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP TO SERVE AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. Management For For 5. A SHAREHOLDER PROPOSAL REQUESTING THE BOARD OF DIRECTORS TAKE ACTION TO PERMIT SHAREHOLDER ACTION BY WRITTEN CONSENT. Shareholder For Against AMAZON.COM, INC. Security Meeting Type Annual Ticker Symbol AMZN Meeting Date 23-May-2013 ISIN US0231351067 Agenda 933782612 - Management Record Date 01-Apr-2013 Holding Recon Date 01-Apr-2013 City / Country / United States Vote Deadline Date 22-May-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: JEFFREY P. BEZOS Management For For 1B. ELECTION OF DIRECTOR: TOM A. ALBERG Management For For 1C. ELECTION OF DIRECTOR: JOHN SEELY BROWN Management For For 1D. ELECTION OF DIRECTOR: WILLIAM B. GORDON Management For For 1E. ELECTION OF DIRECTOR: JAMIE S. GORELICK Management For For 1F. ELECTION OF DIRECTOR: ALAIN MONIE Management For For 1G. ELECTION OF DIRECTOR: JONATHAN J. RUBINSTEIN Management For For 1H. ELECTION OF DIRECTOR: THOMAS O. RYDER Management For For 1I. ELECTION OF DIRECTOR: PATRICIA Q. STONESIFER Management For For 2. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS Management For For 3. SHAREHOLDER PROPOSAL REGARDING A REPORT CONCERNING CORPORATE POLITICAL CONTRIBUTIONS Shareholder For Against GOOGLE INC. Security 38259P508 Meeting Type Annual Ticker Symbol GOOG Meeting Date 06-Jun-2013 ISIN US38259P5089 Agenda 933801905 - Management Record Date 08-Apr-2013 Holding Recon Date 08-Apr-2013 City / Country / United States Vote Deadline Date 05-Jun-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 LARRY PAGE For For 2 SERGEY BRIN For For 3 ERIC E. SCHMIDT For For 4 L. JOHN DOERR For For 5 DIANE B. GREENE For For 6 JOHN L. HENNESSY For For 7 ANN MATHER For For 8 PAUL S. OTELLINI For For 9 K. RAM SHRIRAM For For 10 SHIRLEY M. TILGHMAN For For 2. THE RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS GOOGLE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. Management For For 3. A STOCKHOLDER PROPOSAL REGARDING A REPORT ON LEAD BATTERIES IN GOOGLE'S SUPPLY CHAIN, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For 4. A STOCKHOLDER PROPOSAL REGARDING EQUAL SHAREHOLDER VOTING, IF PROPERLY PRESENTED AT THE MEETING. Shareholder For Against 5. A STOCKHOLDER PROPOSAL REGARDING EXECUTIVE STOCK RETENTION, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For 6. A STOCKHOLDER PROPOSAL REGARDING SUCCESSION PLANNING, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For ACTIVISION BLIZZARD, INC. Security 00507V109 Meeting Type Annual Ticker Symbol ATVI Meeting Date 06-Jun-2013 ISIN US00507V1098 Agenda 933805624 - Management Record Date 08-Apr-2013 Holding Recon Date 08-Apr-2013 City / Country / United States Vote Deadline Date 05-Jun-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: PHILIPPE G.H. CAPRON Management Against Against 1B ELECTION OF DIRECTOR: JEAN-YVES CHARLIER Management Against Against 1C ELECTION OF DIRECTOR: ROBERT J. CORTI Management For For 1D ELECTION OF DIRECTOR: FREDERIC R. CREPIN Management Against Against 1E ELECTION OF DIRECTOR: JEAN-FRANCOIS DUBOS Management Against Against 1F ELECTION OF DIRECTOR: LUCIAN GRAINGE Management Against Against 1G ELECTION OF DIRECTOR: BRIAN G. KELLY Management Against Against 1H ELECTION OF DIRECTOR: ROBERT A. KOTICK Management Against Against 1I ELECTION OF DIRECTOR: ROBERT J. MORGADO Management For For 1J ELECTION OF DIRECTOR: RICHARD SARNOFF Management For For 1K ELECTION OF DIRECTOR: REGIS TURRINI Management Against Against 2 TO REQUEST ADVISORY APPROVAL OF OUR EXECUTIVE COMPENSATION. Management Against Against 3 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. Management For For FACEBOOK INC. Security 30303M102 Meeting Type Annual Ticker Symbol FB Meeting Date 11-Jun-2013 ISIN US30303M1027 Agenda 933811538 - Management Record Date 16-Apr-2013 Holding Recon Date 16-Apr-2013 City / Country / United States Vote Deadline Date 10-Jun-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 MARC L. ANDREESSEN For For 2 ERSKINE B. BOWLES For For 3 S.D. DESMOND-HELLMANN For For 4 DONALD E. GRAHAM For For 5 REED HASTINGS For For 6 SHERYL K. SANDBERG For For 7 PETER A. THIEL For For 8 MARK ZUCKERBERG For For 2. TO APPROVE, ON A NON-BINDING ADVISORY BASIS, THE COMPENSATION OF FACEBOOK, INC.'S NAMED EXECUTIVE OFFICERS. Management Against Against 3. TO VOTE, ON A NON-BINDING ADVISORY BASIS, WHETHER A NON-BINDING ADVISORY VOTE ON THE COMPENSATION PROGRAM FOR FACEBOOK, INC.'S NAMED EXECUTIVE OFFICERS SHOULD BE HELD EVERY ONE, TWO OR THREE YEARS. Management 1 Year Against 4. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS FACEBOOK, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. Management Against Against SANDISK CORPORATION Security 80004C101 Meeting Type Annual Ticker Symbol SNDK Meeting Date 12-Jun-2013 ISIN US80004C1018 Agenda 933811590 - Management Record Date 15-Apr-2013 Holding Recon Date 15-Apr-2013 City / Country / United States Vote Deadline Date 11-Jun-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: MICHAEL E. MARKS Management For For ELECTION OF DIRECTOR: KEVIN DENUCCIO Management For For ELECTION OF DIRECTOR: IRWIN FEDERMAN Management For For ELECTION OF DIRECTOR: STEVEN J. GOMO Management For For ELECTION OF DIRECTOR: EDDY W. HARTENSTEIN Management For For ELECTION OF DIRECTOR: DR. CHENMING HU Management For For ELECTION OF DIRECTOR: CATHERINE P. LEGO Management For For ELECTION OF DIRECTOR: SANJAY MEHROTRA Management For For 2 TO APPROVE THE SANDISK CORPORATION 2,000,'S COMMON STOCK TO BE ISSUED UNDER THE SANDISK CORPORATION 2 Management For For 3 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 4 TO PASS AN ADVISORY RESOLUTION TO APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For MASTERCARD INCORPORATED Security 57636Q104 Meeting Type Annual Ticker Symbol MA Meeting Date 18-Jun-2013 ISIN US57636Q1040 Agenda 933809761 - Management Record Date 19-Apr-2013 Holding Recon Date 19-Apr-2013 City / Country / United States Vote Deadline Date 17-Jun-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: RICHARD HAYTHORNTHWAITE Management For For 1B. ELECTION OF DIRECTOR: AJAY BANGA Management For For 1C. ELECTION OF DIRECTOR: SILVIO BARZI Management For For 1D. ELECTION OF DIRECTOR: DAVID R. CARLUCCI Management For For 1E. ELECTION OF DIRECTOR: STEVEN J. FREIBERG Management For For 1F. ELECTION OF DIRECTOR: NANCY J. KARCH Management For For 1G. ELECTION OF DIRECTOR: MARC OLIVIE Management For For 1H. ELECTION OF DIRECTOR: RIMA QURESHI Management For For 1I. ELECTION OF DIRECTOR: JOSE OCTAVIO REYES LAGUNES Management For For 1J. ELECTION OF DIRECTOR: MARK SCHWARTZ Management For For 1K. ELECTION OF DIRECTOR: JACKSON P. TAI Management For For 1L. ELECTION OF DIRECTOR: EDWARD SUNING TIAN Management For For 2. ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION Management For For 3. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For YAHOO! INC. Security Meeting Type Annual Ticker Symbol YHOO Meeting Date 25-Jun-2013 ISIN US9843321061 Agenda 933818544 - Management Record Date 26-Apr-2013 Holding Recon Date 26-Apr-2013 City / Country / United States Vote Deadline Date 24-Jun-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: JOHN D. HAYES Management For For 1B. ELECTION OF DIRECTOR: SUSAN M. JAMES Management For For 1C. ELECTION OF DIRECTOR: MAX R. LEVCHIN Management For For 1D. ELECTION OF DIRECTOR: PETER LIGUORI Management For For 1E. ELECTION OF DIRECTOR: DANIEL S. LOEB Management For For 1F. ELECTION OF DIRECTOR: MARISSA A. MAYER Management For For 1G. ELECTION OF DIRECTOR: THOMAS J. MCINERNEY Management For For 1H. ELECTION OF DIRECTOR: MAYNARD G. WEBB, JR. Management For For 1I. ELECTION OF DIRECTOR: HARRY J. WILSON Management For For 1J. ELECTION OF DIRECTOR: MICHAEL J. WOLF Management For For 2. APPROVAL, ON AN ADVISORY BASIS, OF THE COMPANY'S EXECUTIVE COMPENSATION. Management For For 3. RATIFICATION OF THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 4. SHAREHOLDER PROPOSAL REGARDING SOCIAL RESPONSIBILITY REPORT, IF PROPERLY PRESENTED AT THE ANNUAL MEETING. Shareholder Against For 5. SHAREHOLDER PROPOSAL REGARDING POLITICAL DISCLOSURE AND ACCOUNTABILITY, IF PROPERLY PRESENTED AT THE ANNUAL MEETING. Shareholder For Against SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Investment Managers Series Trust By (Signature and Title)* /s/ John Zader John Zader, President Date July 24, 2013 * Print the name and title of each signing officer under his or her signature.
